Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/21 was filed after the mailing date of the application on 5/29/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 19-20 are allowed.


Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive. 
Applicant rebuts the 35 U.S.C. 101 rejection to claims 1-18. The Examiner maintains the rejection.  Please See Below


                                   STEP
                ANALYSIS
1: Statutory Category?
Yes. The claim recites a series of steps and, therefore, is a process.
2A - Prong 1: Judicial Exception Recited?
Yes. The claim recites the limitations of receiving an artifact; extracting features from the artifact and populating a vector... The receiving, extracting and populating limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but silent in recitation of any computer components. The limitation is a mental process. Specifically, the inputting limitation, as drafted, is also a process that, under its broadest reasonable Subject Matter Eligibility Examples: Abstract Ideas 2019-01-07 5 interpretation, covers performance of the limitation in the mind. The Examiner asserts that there is nothing in the claim precludes the claim limitations from practically being performed in the human mind. Thus, this limitation is also a mental process.
2A - Prong 2: Integrated into a Practical Application?
No. The claim as a whole merely describes how to generally “apply” the concept of storing and updating patient information in a computer environment. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea
Step 2B: Inventive Concept?
No. As noted previously, the claim as a whole merely describes how to generally “apply” the concept of receiving an artifact; extracting features from the artifact and populating a vector.... Thus, even when viewed as a whole, nothing in the claim adds Subject Matter Eligibility Examples: Abstract Ideas 2019-01-07 20 significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving an artifact; extracting features from the artifact and populating a vector. 
The limitation of extracting features from the artifact and populating a vector and inputting the vector into an anomaly detection model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented” language, “extracting” in the context of this claim encompasses the method removes features from the artifact and populating a vector. Similarly, the limitation of inputting the vector into an anomaly detection model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computer-implemented” language, “inputting” in the context of this claim encompasses the method inputting the vector into an anomaly detection model, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the extracting and inputting steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the extracting and inputting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY D BROWN/Primary Examiner, Art Unit 2433